By the Court. —
Lumpkin, J., delivering the opinion.
The only question in this record argued before us was this: Is the separate estate of Mrs. Carmichael bound by the mortgage which she executed to Walters in conjunction with her husband? This must be determined by the facts admitted in the pleadings.
It is conceded that Mrs. Carmichael had a separate estate in the negroes mortgaged to Walters. Tlpat her husband had been guilty of a breach of trust, which would have subjected him to a criminal prosecution and imprisonment in the penitentiary. That his creditor resolved to enforce the law unless he was indemnified, and that thus circumstanced, the wife, having the absolute power of disposition over her property, with no restraint upon its exercise, mortgaged it to Walters to save her husband from the penalty which he had incurred by his conduct. What, we ask, is there to interfere with this right of alienation ? Or to vitiate its exercise. Did Walters misrepresent the case to Mrs. Carmichael? Was there any fraud or imposition practiced upon her ? Did he feign a case which had no reality? Was not the husband in his power? And did the wife execute the mortgage to exonerate him, *328who will say she was wrong ? What better use can a wife make of her property than to relieve her husband — perhaps the father of her children — from disgrace ? To attain such an end, well might she say, that she was “ willing to sign any instrument which Mr. Carmichael desired her to sign.” This is the language of any true-hearted woman. And we know of no principle of law to restrain this natural out-gush of affection. Would it have been justifiable in the mother or sister of Mr. Carmichael thus to have interposed ? And is it the less so in the wife ?
It has been held to be law ever since the decision of Lord Thurlow, in Hulme vs. Tenant, (1 Brown’s Chancery cases, 16,) that if the contract of the married woman, neither referring to her separate estate, nor professing to bind it, but purporting merely to bind herself personally, bound her estate, and not herself. Thus if a married woman executed a bond or signed a promissory note, her execution or signature would be worthless if received as evidence of a mere personal engagement ; and the Courts of Equity therefore said, they should be evidence of a contract to bind her separate estate. The case of Hulme and Tenant was this. A married woman, entitled to the rents and profits of real estate for life, joined with her husband in executing a bond. Lord Thurlow held that her separate estate was made liable by the bond. True, Lord Elden frequently expressed his disapprobation of this decision. However, it was followed by Sir William Graves in the case of Heatly vs. Thomas, (15 Vesey, 596.) This was a case of a bond given by the wife as surety, and in Bullpin vs. Clarke, (17 Vesey, 365) this was a case of a promissory note signed by the wife.
The principles upon which the engagement of a married woman, though not referring to her separate estate, are held to bind that estate, may be treated as now clearly settled by the judgment of Lord Brougham in the important cases of Murray vs. Barbe, 3 Mylne and Keen, and Lord Cottingham in Owens vs. Dickinson, Craig and Phillips, 48; and in a more recent decision of Vice Chancellor Wood, in Bolden vs. Nicholson, 3 Jurist, N. S., 884; the Vice Chancellor *329thus expresses himself: ' “ Whenever a married woman has property settled to her separate use, and she enters into a contract by which it clearly and manifestly appears that she intends to create a debt as against herself personally — if the expression may be used — it will be assumed that she intended that the money should be paid out of the only property by which she could fulfil the engagement.”
If then the mere signing of a note as security for Mr. Carmichael would bind her separate estate, how much more shall the mortgage given by his wife, in his presence, bind her, there being neither proof of any coercion by the husband nor of imposition nor fraud by the creditor.
Let the judgment be affirmed.